Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a phone interview with Sriharsha Vangapaty (72792) on 07/07/2022.

The application has been amended as follows:








1.	(Currently Amended)	A method of wireless communication at a first user equipment (UE) comprising:
receiving a first data transmission directly from a second UE in a first transmission time interval (TTI);
receiving a first reference signal directly from the second UE in the first TTI;
transmitting a sounding reference signal (SRS) to the second UE in a second TTI consecutively following the first TTI based on the first reference signal; and
receiving a second data transmission from the second UE, the second data transmission having one or more transmission parameters adapted based on the SRS transmitted to the second UE.

2.	(Original)	The method of claim 1, wherein the first UE and the second UE communicate using vehicle-to-everything (V2X) communication, vehicle-to-vehicle (V2V), or device-to-device (D2D) communication.

3 - 4.	(Canceled)

5.	(Original)	The method of claim 1, further comprising receiving a second reference signal from the second UE in the second TTI, wherein the second reference signal comprises precoding adapted based on the SRS.

6.	(Original)	The method of claim 5, wherein the first reference signal does not comprise precoding.

7.	(Original)	The method of claim 5, wherein the first reference signal comprises cyclical precoding mechanism or a semi-static precoding known to the first UE.

8.	(Original)	The method of claim 1, further comprising:
receiving a first control signal indicating at least one of a target UE identification, a reference signal pattern, a transparent mode (TM), a rank indicator, a layer mapping and a precoding type, wherein the first control signal is received in the first TTI.

9.	(Original)	The method of claim 8, further comprising:
receiving a second control signal indicating an adjustment to the one or more transmission parameters for the second data transmission based on the SRS.

10.	(Original)	The method of claim 9, wherein the second control signal is received in the second TTI.

11.	(Original)	The method of claim 9, wherein the one or more transmission parameters adapted based on the SRS comprises one or more of a precoding matrix indicator (PMI), a rank indicator (RI), a modulation and coding scheme (MCS), a channel quality indicator (CQI), a number of layers, a number of ports, and a coding rate.

12.	(Original)	The method of claim 1, wherein the first TTI is received without a control signal.

13.	(Previously Presented)	The method of claim 1, wherein the second data transmission comprises an adjusted precoding parameter, wherein the second data transmission comprises a same rank as the first data transmission in the first TTI.

14.	(Original)	The method of claim 13, wherein the second TTI is transmitted without a control signal.

15.	(Original)	The method of claim 1, wherein a SRS channel on which the SRS is transmitted is power controlled based on at least one of a received reference signal received power (RSRP), a Received Signal Strength Indicator (RSSI) or a channel Signal-to-Noise Ratio (SNR).

16.	(Currently Amended)	A first user equipment (UE) for wireless comprising:
a memory; and
at least one processor coupled to the memory and configured to:
receive a first data transmission directly from a second UE in a first transmission time interval (TTI);
receive a first reference signal directly from the second UE in the first TTI;
transmit a SRS to the second UE in a second TTI consecutively following the first TTI based on the first reference signal; and
receive a second data transmission from the second UE, the second data transmission having one or more transmission parameters adapted based on the SRS transmitted to the second UE.

17.	(Original)	The first UE of claim 16, wherein the first UE and the second UE communicate using vehicle-to-everything (V2X) communication, vehicle-to-vehicle (V2V) communication, or device-to-device (D2D) communication.

18.	(Original)	The first UE of claim 16, wherein the at least one processor is further configured to:
receive a first control signal indicating at least one of a target UE identification, a reference signal pattern, a transparent mode (TM), a rank indicator, a layer mapping and a precoding type, wherein the first control signal is received in the first TTI.

19.	(Original)	The first UE of claim 16, wherein the at least one processor is further configured to:
receive a second control signal indicating an adjustment to the one or more transmission parameters for the second data transmission based on the SRS.

20.	(Currently Amended)	A method of wireless communication at a first user equipment (UE) comprising:
transmitting a first data transmission directly to a second UE in a first transmission time interval (TTI);
transmitting a first reference signal directly to the second UE in the first TTI;
receiving a SRS from the second UE in a second TTI consecutively following the first TTI based on the first reference signal;
adapting one or more transmission parameters based on the SRS received from the second UE; and
transmitting a second data transmission to the second UE, the second data transmission having the one or more transmission parameters adapted based on the SRS received from the second UE in the second TTI.

21.	(Original)	The method of claim 20, wherein the first UE and the second UE communicate using vehicle-to-everything (V2X) communication or vehicle-to-vehicle (V2V) communication.

22 - 23.	(Canceled)

24.	(Original)	The method of claim 20, further comprising transmitting a second reference signal to the second UE in the second TTI, wherein the second reference signal comprises precoding adapted based on the SRS.

25.	(Original)	The method of claim 24, wherein the first reference signal does not comprise precoding.

26.	(Original)	The method of claim 24, wherein the first reference signal comprises a cyclical precoding mechanism or a semi-static precoding known to the first UE.

27.	(Original)	The method of claim 20 further comprising:
transmitting a first control signal indicating at least one of a target UE identification, a reference signal pattern, a transparent mode (TM), a rank indicator, a layer mapping and a precoding type, wherein the first control signal is received in the first TTI; and
transmitting a second control signal indicating an adjustment to the one or more transmission parameters for the second data transmission based on the SRS.

28.	(Currently Amended)	A first user equipment (UE) for wireless communication comprising:
a memory; and
at least one processor coupled to the memory and configured to:
transmit a first data transmission directly to a second UE in a first transmission time interval (TTI);
transmit a first reference signal directly to the second UE in the first TTI;
receive a SRS from the second UE in a second TTI consecutively following the first TTI based on the first reference signal;
adapt one or more transmission parameters based on the SRS received from the second UE; and
transmit a second data transmission to the second UE, the second data transmission having the one or more transmission parameters adapted based on the SRS received from the second UE in the second TTI.

29.	(Original)	The first UE of claim 28, wherein the first UE and the second UE communicate using vehicle-to-everything (V2X) communication, vehicle-to-vehicle (V2V) communication, or device-to-device communication.

30.	(Original)	The first UE of claim 28, wherein the at least one processor is further configured to:
transmit a second reference signal to the second UE in the second TTI, wherein the second reference signal comprises precoding adapted based on the SRS.

31.	(New)	The method of claim 1, wherein the SRS is transmitted in the second TTI based on receiving the first reference signal in the first TTI.

32.	(New) The first UE of claim 16, wherein the SRS is transmitted in the second TTI based on the first reference signal being received in the first TTI.

33.	(New) The method of claim 20, wherein the SRS is received in the second TTI based on the first reference signal being transmitted in the first TTI.

34.	(New) The first UE of the claim 28, wherein the SRS is received in the second TTI based on the first reference signal being transmitted in the first TTI.




















Allowable Subject Matter
Claims 1-2, 5-21, 24-34 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, 16, 20, and 28, the combination of limitations involving, receiving a first reference signal directly from a  second UE in a first TTI; transmitting a sounding reference signal (SRS) to the second UE in a second TTI consecutively following the first TTI based on the first reference signal, among other claim limitation, are non-obvious over the prior art. 
The closest prior art of record Khoryaev et al. (US 20220039080 A1) teaches vehicle to vehicle communication in consecutive subframe in Fig. 7 and also teaches in Fig. 15 Par. 0152-0155 that DMRS or SR-RS could be in PSSCH/PSSCH/PSDCH, but Khoryaev does not teach transmitting SRS to the second UE in a second TTI consecutively following the first TTI based on the first reference signal, and therefore the claims are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



CORRESPONDENCE INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARMIN CHOWDHURY whose telephone number is (571)272-6419. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 5712705630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARMIN CHOWDHURY/Primary Examiner, Art Unit 2416